UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-15535 LAKELAND INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) Delaware 13-3115216 (State of incorporation) (IRS Employer Identification Number) 701 Koehler Avenue, Suite 7, Ronkonkoma, New York 11779. (Address of principal executive offices) (Zip Code) (631) 981-9700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filero Accelerated Filerx Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of December 6, 2007 Common Stock, $0.01 par value per share 5,523,288 shares LAKELAND INDUSTRIES, INC. AND SUBSIDIARIES Table of Contents The following information of the Registrant and its subsidiaries is submitted herewith: PART I - FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): Page Introduction 3 Condensed Consolidated Balance Sheets October 31, 2007 and January 31, 2007 4 Condensed Consolidated Statements of Income for the Three and Nine Months Ended October 31, 2007 and 2006 5 Condensed Consolidated Statement of Stockholders' Equity – Nine Months Ended October 31, 2007 6 Condensed Consolidated Statements of Cash Flows –Nine Months Ended October 31, 2007 and 2006 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION: Item 4. Submission of Matters to a Vote of Security Holders 24 Item 6. Exhibits and Reports on Form 8-K 24 Signatures 26 LAKELAND INDUSTRIES, INC. AND SUBSIDIARIES PART I -FINANCIAL INFORMATION Item 1.Financial Statements: Introduction SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This 10-Q may contain certain forward-looking statements.When used in this 10-Q or in any other presentation, statements which are not historical in nature, including the words “anticipate,” “estimate,” “should,” “expect,” “believe,” “intend,” “project” and similar expressions are intended to identify forward-looking statements.They also include statements containing a projection of sales, earnings or losses, capital expenditures, dividends, capital structure or other financial terms. The forward-looking statements in this 10-Q are based upon our management’s beliefs, assumptions and expectations of our future operations and economic performance, taking into account the information currently available to us.These statements are not statements of historical fact.Forward-looking statements involve risks and uncertainties, some of which are not currently known to us, that may cause our actual results, performance or financial condition to be materially different from the expectations of future results, performance or financial condition we express or imply in any forward-looking statements.Some of the important factors that could cause our actual results, performance or financial condition to differ materially from expectations are: · Our ability to obtain fabrics and components from key suppliers such as DuPont and other manufacturers at competitive prices or prices that vary from quarter to quarter; · Risks associated with our international manufacturing and start up sales operations; · Potential fluctuations in foreign currency exchange rates; · Our ability to respond to rapid technological change; · Our ability to identify and complete acquisitions or future expansion; · Our ability to manage our growth; · Our ability to recruit and retain skilled employees, including our senior management; · Our ability to accurately estimate customer demand; · Competition from other companies, including some with much greater resources; · Risks associated with sales to foreign buyers; · Restrictions on our financial and operating flexibility as a result of covenants in our credit facilitates; · Our ability to obtain additional funding to expand or operate our business as planned; · The impact of a decline in federal funding for preparations for terrorist incidents; · The impact of potential product liability claims; · Liabilities under environmental laws and regulations; · Fluctuations in the price of our common stock; · Variations in our quarterly results of operations; · The cost of compliance with the Sarbanes-Oxley Act of 2002 and rules and regulations relating to corporate governance and public disclosure; · The significant influence of our directors and executive officer on our company and on matters subject to a vote of our stockholders; · The limited liquidity of our common stock; · The other factors referenced in this 10-Q, including, without limitation, in the sections entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “Business.” We believe these forward-looking statements are reasonable; however, you should not place undue reliance on any forward-looking statements, which are based on current expectations.Furthermore, forward-looking statements speak only as of the date they are made.We undertake no obligation to publicly update or revise any forward-looking statements after the date of this 10-Q, whether as a result of new information, future events or otherwise.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this Form 10-Q might not occur.We qualify any and all of our forward-looking statements entirely by these cautionary factors. 3 LAKELAND INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS October 31, 2007 (Unaudited) January 31, 2007 Current assets: Cash $ 2,671,296 $ 1,906,557 Accounts receivable, net of allowance for doubtful accounts of$90,000 atOctober 31, 2007 and $103,000 at January 31, 2007 14,759,522 14,780,266 Inventories, net of reserves of$596,000 atOctober 31, 2007 and $306,000 at January 31, 2007 46,475,504 40,955,739 Deferred income taxes 1,512,955 1,355,364 Other current assets 1,768,617 3,115,722 Total current assets 67,187,894 62,113,648 Property and equipment, net of accumulated depreciation of $6,711,000 atOctober 31, 2007 and $6,707,000 at January 31, 2007 12,317,153 11,084,030 Goodwill 871,297 871,297 Other assets 106,954 129,385 $ 80,483,298 $ 74,198,360 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,845,455 $ 3,055,339 Accrued expenses and other current liabilities 1,579,553 1,270,623 Total current liabilities 4,425,008 4,325,962 Deferred income taxes 27,227 27,227 Construction loan payable (net of current maturity of $94,000) 992,887 Borrowings under revolving credit facility 7,236,000 3,786,000 Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par; authorized 1,500,000 shares (none issued) Common stock, $.01 par; authorized 10,000,000 shares; issued and outstanding 5,523,288 shares atOctober 31, 2007 and 5,521,824 at January 31, 2007 55,233 55,218 Additional paid-in capital 49,149,472 48,972,025 Other comprehensive loss (115,512 ) Retained earnings (1) 18,712,983 17,031,928 Stockholders' equity 67,802,176 66,059,171 $ 80,483,298 $ 74,198,360 (1) A cumulative total of $17,999,739 has been transferred from retained earnings to additional paid-in-capital and par value of common stock due to four separate stock dividends paid in 2002, 2003, 2005 and 2006, with $6,386,916 included in the year ended January 31, 2007. The accompanying notes are an integral part of these financial statements. 4 LAKELAND INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED October 31, October 31 2007 2006 2007 2006 Net sales $ 23,452,983 $ 23,262,933 $ 70,781,406 $ 74,571,820 Cost of goods sold 17,748,865 17,626,698 54,593,816 55,937,033 Gross profit 5,704,118 5,636,235 16,187,590 18,634,787 Operating expenses 4,355,330 4,579,291 12,928,909 13,330,136 Operating profit 1,348,788 1,056,944 3,258,681 5,304,651 Interest and other income, net 51,249 123,737 176,387 156,722 Interest expense (94,344 ) (79,696 ) (205,470 ) (266,469 ) Income before income taxes 1,305,693 1,100,985 3,229,598 5,194,904 Provision for income taxes 375,536 120,935 936,543 1,398,560 Net income $ 930,157 $ 980,050 $ 2,293,055 $ 3,796,344 Net income per common share*: Basic $ .17 $ .18 $ .42 $ .69 Diluted $ .17 $ .18 $ .41 $ .69 Weighted average common shares outstanding*: Basic 5,523,288 5,521,824 5,522,572 5,520,567 Diluted 5,544,619 5,531,497 5,542,144 5,526,561 *Adjusted for the 10% stock dividend to shareholders of record on August 1, 2006. The accompanying notes are an integral part of these financial statements. 5 LAKELAND INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) Nine months ended October 31, 2007 Common Stock Additional Paid-in Retained Other Comprehensive Shares Amount Capital Earnings Loss Total Balance February 1, 2007 5,521,824 $ 55,218 $ 48,972,025 $ 17,031,928 $ $ 66,059,171 Net Income 2,293,055 2,293,055 Exercise of Stock Option 1,464 15 6,675 6,690 Effect of Adoption of FIN 48 (Note 10) (350,000 ) (350,000 ) Effect of Adoption of SAB No. 108 (Note 16) (262,000 ) (262,000 ) Other Comprehensive Loss (115,512 ) (115,512 ) Stock Based Compensation 170,772 170,772 Balance October 31, 2007 5,523,288 $ 55,233 $ 49,149,472 $ 18,712,983 $ (115,512 ) $ 67,802,176 (Reflects four separate 10% stock dividends issued on July 31, 2002, 2003, April 30, 2005 and August 1, 2006, which resulted in a cumulative transfer of $17,999,739 from retained earnings to additional paid-in capital and par value of common stock). The accompanying notes are an integral part of these financial statements. 6 LAKELAND INDUSTRIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED October 31, 2007 2006 Cash Flows from Operating Activities: Net income $ 2,293,055 $ 3,796,344 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Stock based compensation 170,772 93,947 Allowance for doubtful accounts 13,000 (197,000 ) Reserve for inventory obsolescence 289,601 (40 ) Depreciation and amortization 816,441 798,484 Deferred income tax (157,591 ) (338,000 ) Changes in operating assets and liabilities: Decrease in accounts receivable 33,744 1,316,873 (Increase) decrease in inventories (5,809,366 ) 65,097 Decrease (Increase) decrease in other assets 1,369,535 (3,854,674 ) (Decrease) Increase in accounts payable, accrued expenses and other liabilities (628,465 ) 241,720 Net cash (used in) provided by operating activities (1,635,274 ) 1,922,751 Cash Flows from Investing Activities: Purchases of property and equipment (2,049,565 ) (631,045 ) Net cash used in investing activities (2,049,565 ) (631,045 ) Cash Flows from Financing Activities: Proceeds from exercise of stock option 6,690 11,876 Construction loan proceeds 992,888 Net borrowings under loan agreements 3,450,000 606,000 Net cash provided by financing activities 4,449,578 617,876 Net increase in cash 764,739 1,909,582 Cash and cash equivalents at beginning of period 1,906,557 1,532,453 Cash and cash equivalents at end of period $ 2,671,296 $ 3,442,035 The accompanying notes are an integral part of these financial statements. 7 LAKELAND INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Business Lakeland Industries, Inc. and Subsidiaries (collectively referred to as “we,” “us,” “our” or “the Company"), a Delaware corporation, organized in April 1982, manufactures and sells a comprehensive line of safety garments and accessories for the industrial protective clothing and homeland security markets. The principal market for our products is the United States. In FY2007, the Company expanded its operations by opening sales offices and/or warehousing facilities in Chile, Japan, China and continued expanding its operations in Canada and the United Kingdom. The Company also purchased the Industrial Glove Assets of RFB Latex in New Delhi, India in November 2006. No customer accounted for more than 10% of net sales during the three and nine month periods ended October 31, 2007 and 2006, respectively. 2.Basis of Presentation The condensed consolidated financial statements included herein have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission and reflect all adjustments (consisting of only normal and recurring adjustments) which are, in the opinion of management, necessary to present fairly the consolidated financial information required therein.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. While we believe that the disclosures are adequate to make the information presented not misleading, it is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission for the year ended January 31, 2007. The results of operations for the three and nine month periods ended October 31, 2007 are not necessarily indicative of the results to be expected for the full year. 3.Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant inter-company accounts and transactions have been eliminated. 4. Inventories: Inventories consist of the following: October 31, January 31, 2007 2007 Raw materials $ 24,328,065 $ 19,051,284 Work-in-process 3,026,003 2,760,196 Finished Goods 19,121,436 19,144,259 $ 46,475,504 $ 40,955,739 Inventories include freight-in, materials, labor and overhead costs and are stated at the lower of cost (on a first-in-first-out basis) or market. 5. Earnings Per Share: Basic earnings per share are based on the weighted average number of common shares outstanding without consideration of common stock equivalents. Diluted earnings per share are based on the 8 weighted average number of common and common stock equivalents. The diluted earnings per share calculation takes into account the shares that may be issued upon exercise of stock options, reduced by the shares that may be repurchased with the funds received from the exercise, based on the average price during the period. The following table sets forth the computation of basic and diluted earnings per share at October 31, 2007 and 2006, adjusted, retroactively, for the 10% Stock dividends to Shareholders on August 1, 2006. Three Months Ended Nine Months Ended October 31, October 31, 2007 2006 2007 2006 Numerator Net Income $ 930,157 $ 980,050 $ 2,293,055 $ 3,796,344 Denominator Denominator for basic earnings per share 5,523,288 5,521,824 5,522,572 5,520,567 (Weighted-average shares) Effect of dilutive securities 21,331 9,673 19,572 5,994 Denominator for diluted earnings per share 5,544,619 5,531,497 5,542,144 5,526,561 (adjusted weighted average shares) Basic earnings per share $ .17 $ .18 $ .42 $ .69 Diluted earnings per share $ .17 $ .18 $ .41 $ .69 6. Revolving Credit Facility At October 31, 2007, the balance outstanding under our $25 million five year revolving credit facility amounted to $7.236 million. The credit facility is collateralized by substantially all of the assets of the Company. The credit facility contains financial covenants, including, but not limited to, fixed charge ratio, funded debt to EBIDTA ratio, inventory and accounts receivable collateral coverage ratio, with respect to which the Company was in compliance at October 31, 2007 and for the period then ended. The weighted average interest rate for the three and nine month periods ended October 31, 2007 was 5.79% and 5.75%, respectively. 7. Major Supplier We purchased 64.42% of our raw materials from one supplier during the nine month period ended October 31, 2007. We expect this relationship to continue for the foreseeable future. If required, similar raw materials could be purchased from other sources; however, our competitive position in the marketplace would be adversely affected. 8. Employee Stock Compensation The Company’s Director’s Plan permits the grant of share options and shares to its Directors for up to 60,000 shares of common stock as stock compensation.All stock options under this Plan are granted at the fair market value of the common stock at the grant date.This date is fixed only once a year upon a Board Member’s re-election to the Board at the Annual Shareholders’ meeting which is the third Wednesday in June pursuant to the Director’s Plan and our Company By-Laws.Directors’ stock options vest ratably over a 6 month period and generally expire 6 years from the grant date. 9 The following table represents our stock options granted, exercised, and forfeited during the first quarter of fiscal 2008. Stock Options Number of Shares Weighted Average Exercise Price per Share Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at January 31, 2007 19,031 $ 12.79 3.5 years $ 35,778 Exercised Stock Option 1,464 $ 4.57 Outstanding at October 31, 2007 17,567 $ 13.48 2.8 years $ 0 Exercisable atOctober 31, 2007 17,567 $ 13.48 2.8 years $ 0 Restricted Stock Plan and Performance Equity Plan On June 21, 2006, the shareholders of the Company approved a restricted stock plan. A total of 253,000 shares of restricted stock were authorized under this plan. Under the restricted stock plan, eligible employees and directors are awarded performance-based restricted shares of the Corporation’s common stock. The amount recorded as expense for the performance-based grants of restricted stock is based upon an estimate made at the end of each reporting period as to the most probable outcome of this plan at the end of the three year performance period. (e.g., baseline, minimum, maximum or zero). In addition to the grants vesting based solely on performance, certain awards pursuant to the plan have a time-based vesting requirement, under which awards vest from three to four years after issuance, subject to continuous employment and certain other conditions. Restricted stock has the same voting rights as other common stock. Restricted stock awards do not have voting rights, and the underlying shares are not considered to be issued and outstanding until vested. The Company has granted up to a maximum of 141,559 restricted stock awards as of October 31, 2007. All of these restricted stock awards are non-vested at October 31, 2007 (97,449 shares at “baseline” and 54,329 shares at “minimum”) and have a weighted average grant date fair value of $13.09. The Company recognizes expense related to performance-based awards over the requisite service period using the straight-line attribution method based on the outcome that is probable. As of October 31, 2007, unrecognized stock-based compensation expense related to restricted stock awards totaled $1,039,868, before income taxes, based on the maximum performance award level.Such unrecognized stock-based compensation expense related to restricted stock awards totaled $723,521 and $414,270 at the baseline and minimum performance levels, respectively. The cost of these non-vested awards is expected to be recognized over a weighted-average period of three years.The board has estimated the Company’s current performance level to be at the minimum level and expenses have been recorded accordingly.The performance based awards are not considered stock equivalents for EPS purposes Stock-Based Compensation The Company recognized total stock-based compensation costs of $170,772, of which $170,772 results from the 2006 Equity Incentive Plan, and $0 results from the Non-Employee Directors Option Plan for the nine months ended October 31, 2007 and $72,597 and $21,350 for the nine months ended October 31, 2006, respectively.These amounts are reflected in selling, general and administrative expenses.The total income tax benefit recognized for stock-based compensation arrangements was $61,500 and $33,821 for the nine months ended October 31, 2007 and 2006, respectively. 10 9.Manufacturing Segment Data Domestic and international sales are as follows in millions of dollars: Three Months Ended Nine Months Ended October 31, October 31, 2007 2006 2007 2006 Domestic $ 19.8 84.3 % $ 20.6 88.4 % $ 59.7 84.3 % $ 66.3 88.9 % International 3.7 15.7 % 2.7 11.6 % 11.1 15.7 % 8.3 11.1 % Total $ 23.5 100 % $ 23.3 100 % $ 70.8 100 % $ 74.6 100 % We manage our operations by evaluating each of our geographic locations. Our North American operations include our facilities in Decatur, Alabama (primarily the distribution to customers of the bulk of our products and the manufacture of our chemical, glove and disposable products), Jerez, Mexico (primarily disposable, glove and chemical suit production), St. Joseph, Missouri and Shillington, Pennsylvania (primarily woven products production). We also maintain three manufacturing facilities in China (primarily disposable and chemical suit production) and a glove manufacturing facility in New Delhi, India. Our China facilities and our Decatur, Alabama facility produce themajority of the Company’s products. The accounting policies of these operating entities are the same as those described in Note 1 to ourAnnual Report on Form 10-K for the year ended January 31, 2007. We evaluate the performance of these entities based on operating profit which is defined as income before income taxes, interest expense and other income and expenses. We have sales forces in Canada, Europe, Chile and China which sell and distribute products shipped from the United States, Mexico or China. The table below represents information about reported manufacturing segments for the three and nine month periods noted therein: Three Months Ended October 31, (in millions of dollars) Nine Months Ended October 31, (in millions of dollars) 2007 2006 2007 2006 Net Sales: North America and other foreign $ 23.62 $ 24.39 $ 72.67 $ 77.87 China 4.14 3.0 10.6 8.6 India .04 .11 .13 .43 Less inter-segment sales (4.30 ) (4.20 ) (12.60 ) (12.30 ) Consolidated sales $ 23.50 $ 23.30 $ 70.80 $ 74.60 Operating Profit: North America and other foreign $ .62 $ 1.25 $ 1.87 $ 4.9 China 1.02 .50 2.0 1.4 India (.22 ) (.68 ) (.46 ) (.90 ) Less inter-segment profit (loss) (.07 ) (.07 ) (.11 ) (.10 ) Consolidated profit $ 1.35 $ 1.0 $ 3.3 $ 5.3 Identifiable Assets (at Balance Sheet date or change during quarter): North America and other foreign $ 2.5 $ 2.33 $ 65.8 $ 65.4 China 2.0 .50 10.4 7.5 India .57 4.3 4.3 Consolidated assets $ 4.5 $ 3.4 $ 80.5 $ 77.2 Depreciationand Amortization Expense: North America and other foreign $ .16 $ .20 $ .47 $ .50 China .07 .10 .27 .30 India .08 .08 Consolidated depreciation expense $ .31 $ .30 $ .82 $ .80 11 10. Adoption of FIN 48 UNCERTAIN TAX POSITIONS. Effective February 1, 2007, the first day of fiscal 2008, the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”). FIN 48 prescribes recognition thresholds that must be met before a tax position is recognized in the financial statements and provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. Under FIN 48, an entity may only recognize or continue to recognize tax positions that meet a "more likely than not" threshold. The Company recorded the cumulative effect of applying FIN 48 as a $350,000 decrease to the opening balance of retained earnings as of February 1, 2007, the date of adoption. The Company’s policy is to recognize interest and penalties related to income tax issues as components of income tax expense. The Company had approximately $60,000 of accrued interest as of February 1, 2007, which was included in the above $350,000 charge pursuant to FIN 48, and hasaccrued $10,000 additional interest to date. The Company is subject to U.S. federal income tax, as well as income tax in multiple U.S. state and local jurisdictions and a limited number of foreign jurisdictions. The Company’s Federal Income Tax returns for the fiscal years ended January 31, 2003,2004 and 2005 have been audited by the Internal Revenue Service. Such audits are complete with one issue in dispute relating to deductions taken by the Company for charitable contributions of its stock in trade, and one other issue in dispute which would result in a timing difference. Such issues are in the Appellate Division of the Internal Revenue Service. An initial meeting was held in May 2007 and a second meeting was held on October 16, 2007. Since the final result of these issues cannot be estimated by management at this time, in the first quarter of FY08, management has recorded a charge of $350,000 representing the government’s position plus interest. 11. Real Estate Purchases In June 2006, the Company entered into an agreement to construct a distribution facility in Brantford, Ontario at a cost of approximately $2,200,000 (Canadian) ($2,324,353) US at the exchange rate atOctober 31, 2007. In order to finance the acquisition, the Company has arranged a term loan in the amount of $2,000,000 (Canadian) bearing interest at the Business Development Bank of Canada’s floating base rate minus 1.25% (currently equal to 6.75%) and is repayable in 240 monthly principal installments of $8,350 (Canadian) plus interest. The Company has drawn down $992,887 USD against this loan to fund construction in progress at October 31, 2007, and has included $16,182 CAD as capitalized interest reflected in the asset cost. 12. Related Party Transactions In connection with the asset purchase agreement, dated August 1, 2005, between the Company and Mifflin Valley, Inc., the Company entered into a five year lease agreement with the seller (now an employee of the Company) to rent the manufacturing facility owned by the seller at an annual rental of$57,504, or a per square foot rental of $3.10.This amount was obtained, prior to the acquisition from an independent appraisal of the fair market rental value per square foot.In addition the Company has been renting since January 1, 2006, 12,000 sq ft of warehouse space in PA from this employee, on a month by month basis, for the annual amount of $3.00 per square foot. On March 1, 1999, we entered into a one year (renewable for four additional one year terms) lease agreement with Harvey Pride, Jr., our Vice President of Manufacturing, for a 2,400 sq. ft. customer service office located next to our existing Decatur, Alabama facilityat an annual rent of $18,000. This lease was renewed on March 1, 2004 through March 31, 2009 at the same rental rate. 13.Formation of New Subsidiariesand Restructuring On February 23, 2007, Lakeland Gloves and Safety Apparel Private Limited was formed to hold the assets of the Company’s recently purchased Indian business. On March 27, 2007, Industrias Lakeland de S.A. de C.V. was formed to operate the new facilities in Jerez, Mexico. 12 The Company is closing its Celaya, Mexico manufacturing facility and opening a new and larger facility in Jerez, Mexico. Lakeland is making this change in facilities primarily to reduce the unit cost of its production. Jerez presents better labor, rental and transportation values than does our current Celaya plant and the Company believes it can realize savings of close to $500,000 annually once the production move is fully implemented in December 2007. The new Jerez facility will also double our capacity in Mexico and will be used for specialty woven items that are not made in China due to high tariffs and/or quotas imposed by most customs departments in North and South America on such goods, but not dutiable if made in Mexico under the NAFTA and other Latin American Trade Treaties. The Company has taken a $506,000 pretax write-off in its first quarter ended April 30, 2007, primarily attributable to $275,000 in legally mandated severance costs to its Celaya employees, $134,000 in other termination costs and $97,000 in moving and start-up costs. 14. Mexican Tax Situation In August 2001, Guanajuato Mexico, Secretaria de Hacienda Credito Publico (“Hacienda”) began an audit of our wholly-owned subsidiary Lakeland de Mexico de SA de CV.The audit resulted in a claim by Hacienda for 9,195,254 Mexican Pesos (approximately $800,000 USD), in December 2002.In June 2003 Hacienda’s own Legal Department, in an administrative opinion, dismissed this deficiency in total.In December 2003 the Hacienda Audit Department changed tactics and reinstated the deficiency based on new legal theories.In response to this second claim, in March 2004 Lakeland de Mexico filed a Nullity Proceeding against Hacienda at the Tribunal Federal de Justica Fiscal Administrativa, Celaya, Guanajuato to nullify Hacienda’s tax liens and deficiencies.On August 4, 2006 we were officially notified that the above described legal proceedings were decided in Lakeland’s favor by a three judge panel. The Hacienda tax authority then asked for a review from a higher court of the lower court’s holding. The higher Mexican court upheld the lower court’s holding on May 4, 2007 and this tax deficiency issue has been closed in Lakeland’s favor. 15. Derivative Instruments and Foreign Currency Exposure The Company has foreign currency exposure, principally through sales in Canada and the UK and production in Mexico and China.Management has commenced a hedging program to partially offset this risk by purchasing forward contracts to sell the Canadian Dollar, Euro and Great Britain Pound.Such contracts for the Euro and Pound are largely timed to expire with the last day of the fiscal quarter, with a new contract purchased on the first day of the following quarter, to match the operating cycle of the Company.Management has decided not to hedge its long position in the Chinese Yuan. The Company accounts for its foreign exchange derivative instruments under Statement of Financial Accounting Standards (“SFAS”) No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended. This standard requires recognition of all derivatives as either assets or liabilities at fair value and may result in additional volatility in both current period earnings and other comprehensive income as a result of recording recognized and unrecognized gains and losses from changes in the fair value of derivative instruments. The Company had one derivative instrument outstanding at October 31, 2007 which was treated as a cash flow hedge intended for forecasted purchases of merchandise by the Company’s Canadian subsidiary. The Company had no derivative instruments outstanding at October 31, 2006. The change in the fair market value of the effective hedge portion of the foreign currency forward exchange contracts was an unrealized loss of $115,512, for the nine month period ended October 31, 2007 and was recorded in other comprehensive income (loss). It will be released into operations over 18 months based on the timing of the sales of the underlying inventory. The release to operations will be reflected in cost of products sold. During the period ended October 31, 2007, the Company recorded an immaterial loss in cost of goods sold for the remaining portion of the foreign currency forward exchange contract that did not qualify for hedge accounting treatment.The derivative instrument was in the form of a foreign currency “participating forward” exchange contract. The “participating forward” feature affords the Company full protection on the downside and the ability to retain 50% of any gains, in exchange for a premium at inception.Such premium is built into the contract in the form of a different contract rate in the amount of $0.0160. 13 16. Adoption of SAB No. 108 In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin (“SAB”) No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.” The transition provisions of SAB 108 permit the Company to adjust for the cumulative effect on retained earnings of immaterial errors relating to prior years. SAB 108 also requires the adjustment of any prior quarterly financial statements within the fiscal year of adoption for the effects of such errors on the quarters when the information is next presented. Such adjustments do not require previously filed reports with the SEC to be amended. The Company adopted SAB 108 at the end of fiscal 2007. In accordance with SAB 108, the Company has adjusted beginning retained earnings for fiscal 2008 in the accompanying consolidated financial statements for the items described under “Elimination of Intercompany Profit in Inventory” below. The Company considers these adjustments to be immaterial to prior periods. Elimination of Intercompany Profit in Inventory As part of the Company’s routine testing for Sarbanes-Oxley compliance, it was determined that a report used for the calculation of the elimination of intercompany profit in inventory did not include finished goods inbound in transit, thereby serving to understatethe amount of intercompany profit to be eliminated. The Company analyzed the effect of this adjustment on prior years to fiscal 2005 and has quantified an adjustment of $262,000, net of taxes, over the effected period through fiscal 2007. In accordance with the provisions of SAB 108, the Company decreased beginning retained earnings for fiscal year 2008 by $262,000 within the accompanying Condensed Consolidated Financial Statements. The Company does not believe that the net effect of this adjustment was material, either quantitatively or qualitatively, in any of the years covered by the review. In reaching that determination, the following quantitative measures were considered: (inthousands) NetAdjustment,After Net Decrease to NetIncome Taxasa %ofNet FiscalYear Net Income AsReported IncomeAsReported 2007 $ 154 $ 5,104 3.02 % 2006 20 6,329 0.32 % 2005 88 5,016 1.75 % Total $ 262 16,449 1.59 % Impact of Adjustments The impact of each of the items noted above, net of tax, on fiscal 2008 beginning balances are presented below: (inthousands) Total Inventory $ (262) Retained Earnings (262) Total $ — 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations You should read the following summary together with the more detailed business information and consolidated financial statements and related notes that appeared in our Form 10-K and Annual Report and in the documents that were incorporated by reference into our Form 10-K for the year ended January 31, 2007.This Form 10-Q may contain certain “forward-looking” information within the meaning of the Private Securities Litigation Reform Act of 1995.This information involves risks and uncertainties.Our actual results may differ materially from the results discussed in the forward-looking statements. See page 3 of this 10-Q. Overview We manufacture and sell a comprehensive line of safety garments and accessories for the industrial protective clothing and homeland security markets. Our products are sold by our in-house sales force and independent sales representatives to a network of over 1,000 safety and mill supply distributors. These distributors in turn supply end user industrial customers such as chemical/petrochemical, automobile, steel, glass, construction, smelting, janitorial, pharmaceutical and high technology electronics manufacturers, as well as hospitals and laboratories. In addition, we supply federal, state and local governmental agencies and departments such as fire and police departments, airport crash rescue units, the Department of Defense, the Centers for Disease Control, and numerous other agencies of the federal and state governments. We have operated manufacturing facilities in Mexico since 1995 and in China since 1996. Beginning in 1995, we moved the labor intensive sewing operation for our limited use/disposable protective clothing lines to these facilities. In late 2006 we acquired an Indian glove manufacturing operation to complement our existing string knit glove lines. Our facilities and capabilities in China, India and Mexico allow access to a less expensive labor pool than is available in the United States and permit us to purchase certain raw materials at a lower cost than they are available domestically. As we have increasingly moved production of our products to our facilities in Mexico and China, we have seen improvements in the profit margins for these products. We continue to move production of our reusable woven garments and gloves to these facilities and expect to continue this process through fiscal 2008. As a result, we expect to see continuing profit margin improvements for these product lines over time. Critical Accounting Policies and Estimates The preparation of our financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, net sales and expenses, and disclosure of contingent assets and liabilities. We base estimates on our past experience and on various other assumptions that we believe to be reasonable under the circumstances and we periodically evaluate these estimates. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Revenue Recognition. We derive our sales primarily from our limited use/disposable protective clothing and secondarily from our sales of high-end chemical protective suits, reusable woven garments, fire fighting and heat protective apparel, gloves, arm guards and high visibility clothing. Sales are recognized when goods are shipped to our distributors at which time title and the risk of loss passes. Sales are reduced for sales returns and allowances. Payment terms are generally net 30 days for United States sales and net 90 days for international sales. Inventories. Inventories include freight-in, materials, labor and overhead costs and are stated at the lower of cost (on a first-in, first-out basis) or market. Provision is made for slow-moving, obsolete or unusable inventory. Allowance for Doubtful Accounts.
